Title: General Orders, 25 March 1800
From: 
To: 


Adjutant General’s OfficeNew York, March 25, 1800
The General Court Martial of which Capt. Read was president, having tried Lieut. Leyborn of 2d. Regt. Arts. & Engs. upon a charge preferred against him for disorderly and unofficerlike conduct, in beating and maltreating Robert Branton, a private in the same Corps, for evidence given by him before a Court of Inquiry, instituted to investigate a certain charge exhibited against Lieut. Leyborn, & having found him not guilty, and acquitted him thereof, Major General Hamilton utterly disapproves of the sentence. The fact is clearly established, and not denied, that Lieut. Leyborn inflicted twenty five lashes upon Robert Branton, upon account of Testimony which he had given to a Court of Inquiry respecting that Officer. No circumstance of extenuation for this irregularity appears. Lt. Leyborn insinuates, but does not positively assert, malice to have been his motive while a witness against him. The acknowledged infirmity in the health of that Officer accounts for the evidence given by the witness, without imputing to him any ill intention. The appearances from Vertigo, and from intoxication might be the same. These considerations aggravate the misconduct of Lieut. Leyborn, and render it truly surprising that he should have been acquitted. The example is a most pernicious one. It tends to suppress truth, and to arrest the due course of Military Justice. It is not necessary to the delicacy of an Officer that he should have the power to avenge himself in such a case, even where a witness may have been influenced by culpable motives. The intervention of superior Officers, and of the proper tribunals ought to be relied upon for redress. Major General Hamilton feels it a high duty to discountenance such a precedent, deeply regrets that it has received the sanction of a Court, and with reluctance yields to the necessity of releasing Lieut. Leyborn from his arrest.
He will return to his duty.
The Court is dissolved.

W. NorthAdjt Gen.
 